The bill of exceptions, as appears on its face, was not presented to the trial judge within 90 days from the date the decree appealed from was entered, as is required by section 2863 of the Code of 1907, nor does the bill appear to have been signed by the judge as an act of approval. The only signature of the judge appears to be as certifying that he "accepted" the presentation which, however, was more than 90 days after the judgment purports to have been entered. The presentation of the bill of exceptions within the time specified in the statute is a jurisdictional requisite to the judge's authority to sign it, so as to make it a part of the record; and the indorsement of the fact of its presentation, signed by the judge, is the only evidence to which this court will look, unless the bill is signed within the period allowed for presentation.
Nothing is presented on the record proper for review, and as the bill of exceptions was not made a part of the record, as required by law, the matters therein sought to be presented for review are not available to appellants.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.